Per Curiam:

The petition for writ of certiorari is granted. After the Supreme Court of Missouri denied the petition for habeas corpus in this case on the ground that it “fails to state a cause of action,” this Court decided on January 8, 1945, in Williams v. Kaiser, 323 U. S. 471, and Tomkins v. Missouri, 323 U. S. 485, questions having a bearing on the issues in the present case. Accordingly we vacate the judgment and remand the case to the Supreme Court of Missouri for further consideration in the light of our decisions in those cases. Mathews v. West Virginia, 320 U. S. 707, and cases cited.